ACCEPTED
                                                                                        06-15-00017-CV
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                 11/20/2015 11:33:51 AM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK

                               No. 06-15-00017-CV

                 IN THE COURT OF APPEALS FOR THE               FILED IN
                       SIXTH DISTRICT OF TEXAS          6th COURT OF APPEALS
                                                          TEXARKANA, TEXAS
                            AT TEXARKANA
                                                       11/20/2015 11:33:51 AM
________________________________________________________________________
                                                                   DEBBIE AUTREY
                                                                      Clerk
                    BILLY FITTS and FREIDA FITTS,
                               Appellants,
                                   v.
 MELISSA RICHARDS-SMITH, THE LAW FIRM OF GILLAM & SMITH, LLP,
         E. TODD TRACY, and THE TRACY FIRM, Attorneys at Law,
                                Appellees.
________________________________________________________________________

        On Appeal from the 71st District Court of Harrison County, Texas
                        Trial Court Cause No. 14-0150
_________________________________________________________________________

                   NOTICE OF APPEARANCE OF COUNSEL

      Now comes the undersigned attorney and files this Notice of Appearance as

retained counsel for Appellants Billy Fitts and Freida Fitts in the above-styled and

numbered appeal.


                                      Respectfully submitted,


                                      /s/ Ross B. Russell
                                      ROSS B. RUSSELL
                                      State Bar No. 24090875
                                      HAMPTON & ASSOCIATES, P.C.
                                      1000 Houston Street, Fourth Floor
                                      Fort Worth, TX 76102
                                      Telephone: 817.877.4202
                                      Facsimile: 817.877.4204
                                      Email: clhampton@hamptonlawonline.com




                                         1
                                         LINDSEY M. RAMES
                                         State Bar No. 24072295
                                         RAMES LAW FIRM, P.C.
                                         Texas Bar No. 24072295
                                         5661 Mariner Drive
                                         Dallas, TX 75237
                                         Telephone: 214.884.8860
                                         Facsimile: 888.482.8894
                                         Email: lindsey@rameslawfirm.com

                                         ATTORNEYS FOR APPELLANTS


                            CERTIFICATE OF SERVICE

      I, Ross B. Russell, the undersigned attorney, does hereby certify that the foregoing
NOTICE OF APPEARANCE OF COUNSEL was served upon counsel for all Appellees via
electronic service on November 20, 2015.


                                                /s/ Ross B. Russell
                                                ROSS B. RUSSELL




                                            2